DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the input repair lines comprise a first input repair line connected between an output terminal of a Q-node control unit of some of the plurality of driving stages and a Q-node of some of the at least one repairing stage; and
a second input repair line connected between an output terminal of a QB-node control unit of the some of the plurality of driving stages and a QB-node of the some of the at least one repairing stage”.
The Prior Art discloses repair stages between regular stages so that if a regular stage were to become defective, the defective stage can be replaced by the repair stage and the driver can still operate.  The Prior Art does not disclose wherein the input repair lines comprise a first input repair line connected between an output terminal of a Q-node control unit of some of the plurality of driving stages and a Q-node of some of the at least one repairing stage; and a second input repair line connected between an output terminal of a QB-node control unit of 

In regards to claim 14, it recites, among other features, “wherein the cutting the input terminals and the output terminals of the defective driving stage comprises cutting a Q-node and a QB-node of the defective driving stage”.
The Prior Art discloses repair stages between regular stages so that if a regular stage were to become defective, the defective stage can be replaced by the repair stage and the driver can still operate.  The Prior Art does not disclose wherein the cutting the input terminals and the output terminals of the defective driving stage comprises cutting a Q-node and a QB-node of the defective driving stage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 29, 2021